In a proceeding pursuant to CPLR article 78, inter alia, to prohibit respondent from hiring Allen Reichman, M. D., as Medical Director of the Department of Mental Health, Nassau County, petitioner appeals from a judgment of the Supreme Court, Nassau County, dated June 29, 1976, which dismissed the proceeding. Judgment affirmed, with $50 costs and disbursements. Petitioner challenges the legality of a personal services contract between respondent and Dr. Allen Reichman; he claims that the position now held by Dr. Reichman should have been filled by appointment made according to merit and fitness after a competitive examination pursuant to section 6 of article V of the New York Constitution and section 50 of the Civil Service Law. A review of the record reveals no evidence that respondent acted unlawfully in employing Dr. Reichman. Although appointment according to standard civil service procedures is the rule, "neither constitutional mandate nor statutory enactment requires that all services furnished or all labor performed for a governmental agency must be supplied by persons directly employed” (see Matter of Corwin v Farrell, 303 NY 61, 66). The use of such personal services contracts (without competitive bidding) is also permitted by section 2206 of the County Government Law of Nassau County (see L 1936, ch 879). In addition, it should be noted that injunctive relief in this case would not be proper because petitioner failed to join Dr. Reichman as a party, which is required by CPLR 7802 (subd [c]). Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.